NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 09-1703


                               WILLIAM J. BURGER,
                                               Appellant
                                       v.

                             PETER VON KORFF;
                            SANDRA VOLGSTADT;
                              COUNTY OF ERIE,
                       OFFICE OF CHILDREN AND YOUTH


                    Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 07-cv-00326)
                   District Judge: Honorable Maurice B. Cohill, Jr.


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 25, 2010

           Before: RENDELL, FUENTES and CHAGARES, Circuit Judges.

                                (Filed: April 15, 2010)


                             OPINION OF THE COURT


RENDELL, Circuit Judge.

      William Burger appeals from the entry by the District Court for the Western

District of Pennsylvania of summary judgment against him and in favor of Peter Von
Korff, Sandra Volgstadt, and County of Erie Office of Children and Youth

(“defendants”).1

        Burger sets forth the gravamen of his Complaint in his Statement of the Case on

appeal, stating that he alleged that the defendants:

      violated Plaintiff[‘s] . . . due process rights by injecting itself into a private
      custody proceeding between him and his wife in retaliation for comments
      made by Plaintiff about the Agency, and to prevent him from filing court
      actions concerning custody of his daughter.
Appellant’s Br. 2.

        On appeal, Burger raises four issues regarding the District Court’s handling of the

case:

        A . W H E T H E R T H E DISTRICT CO UR T ERRED IN ITS
        DETERMINATION THAT THERE WERE NO DISPUTED ISSUES OF
        FACT PRECLUDING THE ENTRY OF SUMMARY JUDGMENT?

        B. WHETHER THE COURT APPLIED THE PROPER STANDARD OF
        REVIEW TO PLAINTIFF’S DUE PROCESS VIOLATION CLAIM [?]

        C. WHETHER THE CONDUCT OF THE DEFENDANTS IN
        INTENTIONALLY AND WITHOUT CAUSE DEPRIVING PLAINTIFF OF
        CUSTODY OF HIS DAUGHTER WAS SO ARBITRARY, GROSS[LY]
        NEGLIGENT AND INTENTIONAL THAT IT SHOCKS THE
        CONSCIENCE?

        D. WHETHER DEFENDANTS ARE PROTECTED BY PROSECUTORIAL
        OR QUALIFIED IMMUNITY?
Id.

        It is clear from Burger’s briefing in this matter that it arises out of an emotionally


        1
          The District Court had jurisdiction under 28 U.S.C. § 1331. We exercise
jurisdiction under 28 U.S.C. § 1291.

                                               2
charged situation. Yet, the District Court considered the extensive evidence before it in a

dispassionate and reasoned manner and issued a thoughtful, comprehensive opinion

concluding that there were no genuine issues of fact and that the defendants were entitled

to judgment as a matter of law.2 We have reviewed the record in light of Burger’s

contentions on appeal and find no basis for disturbing the District Court’s ruling.

       Accordingly, we will affirm.




       2
         In its 28-page opinion, the District Court determined, inter alia, that the record
evidence showed that Burger chose not to participate with the defendants in a meaningful
manner in the evaluation process, that the actions taken by the defendants “were based on
a careful consideration of the charge of child abuse reported against both parents,” that
Defendants had “more than sufficient ‘reasonable and articulable evidence giving rise to a
reasonable suspicion that a child has been abused,’” and that the Defendants “proceeded
with deliberation and attempted to be as thorough as possible in conducting their
investigation.” A. 22. The District Court concluded that the defendants did not proceed in
a manner that ‘shocks the conscience’ or could constitute intentional infliction of
emotional distress, and that (assuming they were state actors) they were entitled to
qualified immunity since their conduct was ‘objectively reasonable.’ Id. at 22, 28.

                                             3